McGehbe, C. J.
' The sole question involved on this appeal is the alleged unconstitutionality of the Mississippi Workmen’s Compensation Act, Chapter 354, Laws of 1948, as amended by Chapter 412, Laws of 1950. It is contended that the Act in question violates Sections 1, 14, 24, 25, 31, 32 and 156 of the Mississippi Constitution of 1890.  Prior to the argument and submission of the instant case, we had upheld the constitutionality of this law in the cases of Mrs. Gladys Walters, et al. v. Bennie L. Blackledge, et al., No. 38970, decision rendered on March 22,1954; and Mrs. *577Katherine Allen v. R. G. LeTourneau Co., Inc., No. 39142, this day decided; and after a consideration of the additional points made by the appellant as to the alleged unconstitutionality of the Act, we are still of the opinion that the same is constitutionally valid, and that the judgment appealed from must therefore be affirmed.
Affirmed.
Kyle, Arrington, Ethridge and Gillespie, JJ., concur.